Title: To John Adams from C. W. F. Dumas, 6 March 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
La Haie 6e. Mars 1783.

En com̃ençant par le plus pressé, voici une Lettre de Son Excellence le Ministre Plenipo: de cette rep. auprès de nos Et. Unis. Il m’a chargé en outre de vous demander les Eclaircissemens suivants.
1o. Quels Meubles & fournitures il lui convient principalement d’emporter avec lui d’ici, plutôt que de les acheter & faire faire à Philadelphie?
2o. S’il devra faire une Entrée publique, ou S’il pourra s’en dispenser, sans se singulariser d’avec les autres Ministres Etrangers, & sans compromettre la dignité de la Puissance qui l’envoie, dans l’opinion de celle où il est envoyé?
3o. Dans le cas où l’Entrée publique Soit nécessaire, lequel lui tournera mieux à compte, ou de faire faire un carosse de parade (pour cette seule journée où il s’en servira peut-être) ici, ou à Philadelphie?
Mr. Wheelock est parti pour Amsterdam, content de moi. Mr. Van Berkel le Pensionaire, à qui je l’ai présenté, est d’avis qu’il ne propose l’affaire ouvertement, que lorsque la conclusion générale de la paix aura remis les Esprits de ce pays dans une Assiete plus tranquille & plus gaie. J’ai accompagné les deux freres à Leide où nous avons dîné chez Mr. Luzac & où Mr. Van der Kemp est entré de tout son coeur dans le Plan. Il doit avoir écrit aujourd’hui là-dessus au Professeur Oosterbaan à Amsterdam, & à deux autres maisons Anabatistes à Harlem & en Frise. Il sera lui-même à Amsterdam d’une grande fête, qui S’y doñera le 15 à Mr. De Capelle du Pol & à Mr. Van Berkel où l’affaire pourra être com̃encée. E[nfin] Mr. Gyzelaar s’interessera aussi a la réus[site du] Plan, quand il sera temps de le proposer dans sa ville. Pour à La Haie, le meilleur nous a paru de ne point faire usage des Lettres pour Le Pce. & pour McL——, au moins quant à présent, & jusqu’à-ce que la Réussite ailleurs empêche de tourner la proposition en ridicule, & de la traverser.
Vous devez avoir reçu actuellement, Messieurs, ainsi que les Ministres de France & d’Espagne, par ceux de la Repe. à Paris, l’ouverture d’entamer la Négociation pour un Traité de Garantie réciproque de la Liberté des mers. Ces Messieurs comptent à cet égard, & principalement, sur les promesses réiterées que vous m’avez autorisé de leur faire, sûrs que vous ne vous laisserez point influer ni diriger par Shelburne & Co:, qui s’entendent, disent-ils, com̃e larrons en foire. Vous n’aurez pas de peine à comprendre l’allusion.— Si cette convention pouvoit se faire avant la signature du Traité définitif, ce seroit le triomphe ici de nos républicains.— Quelqu’un m’ayant objecté, que l’Angle. pourroit en prendre ombrage Si ce Traité se faisoit avant l’autre; Et depuis quand, ai-je repliqué, la France a-t-elle recom̃encé à avoir peur de donner ombrage à l’Angleterre?
Je Suis avec grand respect, & en vous présentant les obéissances de ma famille avec les miennes, Monsieur / Votre très-humble & très / obéissant serviteur
Dumas

 
Translation
Sir
The Hague, 6 March 1783

Beginning with the most urgent matter, here is a letter from his excellency the minister plenipotentiary of this republic to the United States. He has further instructed me to ask you the following questions:
1. What furnishings and supplies would it be advisable for him to take from here, rather than buying them or having them made in Philadelphia?
2. If he should make a public entrance or if he can dispense with this without appearing too different from the other foreign ministers or compromising the dignity of the power that is sending him, in the opinion of the power that receives him?
3. In case a public entrance is indeed necessary, which would turn best to his account, to have a ceremonial carriage made (for this one day when he might use it) here or in Philadelphia?
Mr. Wheelock has left for Amsterdam, quite pleased with me. Mr. Van Berckel the pensionary, to whom I introduced him, is of the opinion that he should only present the matter openly once the general conclusion of the peace treaty has restored people’s minds to a state of cheerfulness and calm. I accompanied both brothers back to Leyden, where we had dinner at Mr. Luzac’s house. Mr. Van der Kemp entered wholeheartedly into the plan. He was supposed to write about it today to Professor Oosterbaan in Amsterdam and to two other Anabaptist houses in Haarlem and Friesland. He himself will be in Amsterdam on 15 March for a grand entertainment in honor of Mr. Van der Capellen tot den Pol and Mr. Van Berckel, at which the matter can be broached. Finally, Mr. Gyselaar too will take an interest in the plan when it is time to propose it in his town. As for The Hague, it seemed best to us not to use the letters for the prince and for MacLaine, at least not now, until success obtained elsewhere prevents the proposal from being ridiculed and thwarted.
By now, gentlemen, you should have received from the ministers of the republic at Paris, at the same time as the ministers of France and Spain, an overture to open negotiations for a treaty of reciprocal guarantee of the freedom of the seas. These gentlemen are counting heavily on the oftrepeated promises you authorized me to give them, certain you will not allow yourself to be influenced or driven by Shelburne and Co., who get on, they say, like thieves at a fair. You will easily understand this allusion. If this convention could take place before the definitive treaty is signed, it would be a triumph here for our republicans. Someone offered me the objection that England might take umbrage if this treaty is concluded before the other; “And,” said I, “since when has France ever been afraid of giving umbrage to England?”
I am with great respect, and in presenting my family’s compliments with my own, sir, your very humble and very obedient servant
Dumas

